DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose, JR, et al. (US 2017/0078841, herein Rose).1	Regarding claims 1, 10 and 19, Rose teaches a computer-implemented method, system and non-transitory computer-readable medium to cause the computing device to perform a method for improved part authentication, comprising: 	acquiring information related to a part (paragraph 0028: image capture device 104), wherein the information comprises: 	identification information of the part (paragraph 0029: serial number or model number); and 	a unique code (paragraph 0029: QR code); 	determining, using a stored algorithm, whether the unique code comprises a result of applying the stored algorithm to the identification information (paragraph 0032); and	responsive to determining that the unique code comprises the result of applying the stored algorithm to the identification information, activating a feature of the part or a feature of process equipment associated with the part (paragraph 0032).	Regarding claims 2, 11 and 20, Rose teaches upon determining that the unique code does not comprise the result of applying the stored algorithm to the identification information of the part, notifying a user that authentication has failed (paragraph 0030).	Regarding claim 3, Rose teaches the identification information comprises one or more of 0the following: 	a serial number (paragraph 0029: serial number); 	a date; and 	a supplier identifier.	Regarding claims 4 and 13, Rose teaches scanning a bar code associated with the part (paragraph 0028: image capture device 104).	Regarding claims 5 and 14, Rose teaches storing the unique code as an authenticated code (paragraph 0032);	acquiring second information related to a second part (paragraph 0027), wherein the second information comprises: 	second identification information of the second part (paragraph 0027); and 	a second unique code (paragraph 0027); 	upon determining that the second unique code matches the stored first authenticated code, notifying a user that authentication has failed (paragraph 0030).	Regarding claims 7 and 16, Rose teaches the feature of the part relates to enhanced performance of the part (paragraph 0029).	Regarding claims 8 and 17, Rose teaches the part does not have an internal memory (paragraph 0025).	Regarding claims 9 and 18, Rose teaches the information is acquired from a label affixed to the part (paragraph 0090).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Shah, et al. (US 2017/0193525, herein Shah).2	Regarding claims 6 and 15, Rose teaches the method and system of claims 1 and 10, as discussed above.	Rose does not explicitly teach the stored algorithm comprises a hash function.	Shah teaches the stored algorithm comprises a hash function (paragraph 0057).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Rose and Shah, because a hash function aids in furthering Shah’s aim of preventing counterfeit parts (paragraph 0002 of Shah).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 In addition to the cited portions, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.